86 U.S. 17 (____)
19 Wall. 17
SALOMON
v.
UNITED STATES.
Supreme Court of United States.

*18 Mr. T.J.D. Fuller, for the appellant.
Mr. C.H. Hill, Assistant Attorney-General, contra.
*19 Mr. Justice MILLER delivered the opinion of the court.
Whether we regard the delivery made in October as made under a verbal extension of the time stipulated in the original contract, or consider it as a new transaction in which the government received and took possession of the corn, and used part of it and permitted the remainder to be injured in its hands, we think the claimant is equally entitled to be paid for it.
The act of 1862, requiring contracts for military supplies to be in writing, is not infringed by the proper officer having charge of such matter, accepting delivery of such supplies *20 after the day stipulated, nor is a verbal agreement to extend the time of performance invalid.
And if this were not so, when the quartermaster in charge receives of a person corn for the government, gives a receipt and voucher for the amount and the price, and the government uses such part of it as it wants, and suffers the remainder to decay by exposure and neglect, there is an implied contract to pay the value of such corn, which value may, in the absence of other testimony, be presumed to be the price fixed in the voucher by the quartermaster.
JUDGMENT REVERSED, with directions to enter a judgment for claimant for the
AMOUNT OF THE SAID VOUCHER.